People v Bell (2021 NY Slip Op 00715)





People v Bell


2021 NY Slip Op 00715


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


798 KA 18-01965

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRASHEEN BELL, DEFENDANT-APPELLANT. (APPEAL NO. 3.) 


MARK D. FUNK, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF COUNSEL), FOR DEFENDANT-APPELLANT. 
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (SCOTT MYLES OF COUNSEL), FOR RESPONDENT. 

	Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Supreme Court, Monroe County (Alex R. Renzi, J.), entered August 16, 2018. The order denied defendant's motion pursuant to CPL 440.10 to vacate judgments convicting defendant of murder in the second degree and conspiracy in the second degree. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed.
Same memorandum as in People v Bell ([appeal No. 1] — AD3d — [Feb. 5, 2021] [4th Dept 2021]).
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court